DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in the parent applications has been considered.
Claims 26-30 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 26, line 12, the expression “a second fastener” is indefinite because the claim appears to indirectly suggest that there is a first fastener. However, it is not clear as to whether if the first fastener is part of the instant claimed invention.
In claim 36, line 3, the expression “a third travelling nut” is indefinite because the claim appears to indirectly suggest that there is a second travelling nut. However, it is not clear as to whether if the second travelling nut is part of the instant claimed invention.
Claims 27-30 are also indefinite because they depend from an indefinite base claim.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jean-Luc (US 6,142,447).
Jean-Luc discloses a system for transporting vehicles including first and second decks 11-12, screw 13, and first and second travelling nuts 15, wherein the first and second travelling nuts are arranged to selective adjust the vertical positions of first and second decks 11-12, and inflatable tubes 48-49 are arranged to operate with each of the travelling nuts such that selective one of the first and second decks 11-12 can be set to vertically be adjusted through the associated traveling nut 15 when screw 13 is turned, without adjusting the vertical position of the other one of the first and second decks 11-12. The structure of Jean-Luc is considered to include the combination of features recited in instant claim 20
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jean-Luc (US 6,142,447) in view of Schroeder (US 2012/0186374).
Jean-Luc is applied above.
Regarding instant claims 21-22, consider the structure of Schroeder, wherein the screw drive mechanism includes electric motor 211 coupled to operate screw 212, and wherein electric motor 211 is configured to receive electrical signals for operating the screw (see para [0090] of Schroeder). In view of Schroeder, it would have been obvious to one of ordinary skill in the art to use a screw drive mechanism, similar to that taught by Schroeder, in the structure of Jean-Luc for performing the expected screw driving function thereof.
Regarding instant claim 24, the first deck 11 in the structure of Jean-Luc is adjustable without removing the first deck as claimed.
Regarding instant claim 25, the structure of Jean-Luc includes at least two guide elements having drive screws 13 and multiple travelling nuts 15, wherein one of the drive screws is readable as a second screw and one of the multiple travelling nuts is readable as a third travelling nut, and wherein the screw and nut are operable as claimed.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jean-Luc (US 6,142,447) in view of Bruce (US 3,516,706).
Jean-Luc is applied above.
Bruce discloses a vehicle having an adjustable deck in the form of multiple sections, wherein each of the multiple sections can be independently adjusted to a desired vertical position. In view of Bruce, it would have been obvious to one of ordinary skill in the art to alternatively construct the first deck in the structure of Jean-Luc in the form of multiple deck sections, similar to that taught by Bruce, to achieve expected advantages, such as enhance operational flexibilities. The structure of Luc, as modified, is considered to include the combination of features recited in instant claim 23.
Claim 26-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jean-Luc (US 6,142,447) in view of Budnick (US 2012/0024188).
Jean-Luc is applied above.
Regarding instant claims 26, 28 and 30, consider Budnick, wherein an autorack car includes an adjustable deck that can be secured to any vertical position by fasteners including adjustable supports 130 fastened by bolts to column posts 117 of the sidewalls, and alternatively locking mechanisms can also be used (para [0032]). In view of Budnick, it would have been obvious to one of ordinary skill in the art to include fasteners, which can either be adjustable supports fastened by bolts or locking mechanism, similar to those taught by Budnick, in the structure of Jean-Luc for performing the expected function of securing the adjustable deck in a vertical position when in adjustment is completed. In the structure of Jean-Luc, as modified, it would have been obvious to one of ordinary skill in the art to unfasten or remove the fasteners to prepare the associated deck for vertical adjustment, and refasten the fasteners to lock the associated deck in position for safety when the vertical adjustment is completed, wherein such steps are obviously necessary for proper operation.
Regarding instant claim 27, note that screw 13 of Jean-Luc is configured to be rotated for deck adjustment. Therefore, any means or mechanism configured to rotate screw 13 of Jean-Luc is readable as an actuator as claimed.
The structure of Jean-Luc, as modified, is considered to obviously include the method steps as claimed, or at least it would have been obvious to one of ordinary skill in the art to operate the structure of Jean-Luc, as modified, as such in accordance with its obvious operational capabilities.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jean-Luc (US 6,142,447) in view of Budnick (US 2012/0024188) and Bruce (US 3,516,706).
Jean-Luc and Budnick are applied above.
Bruce discloses a vehicle having an adjustable deck in the form of multiple sections, wherein each of the multiple sections can be independently adjusted to a desired vertical position. In view of Bruce, it would have been obvious to one of ordinary skill in the art to alternatively construct the first deck in the structure of Jean-Luc in the form of multiple deck sections, similar to that taught by Bruce, so as to achieve expected advantages, such as enhance operational flexibilities. The structure of Jean-Luc, as modified, is considered to include the combination of features as claimed, and to obviously include the method steps as claimed, or at least it would have been obvious to one of ordinary skill in the art to operate the structure of Jean-Luc, as modified, as such in accordance with its obvious operational capabilities. 
Claims 31 and 35-36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jean-Luc (US 6,142,447) in view of Costello (US 2, 236,492). 
Jean-Luc is applied above.
Costello discloses travelling nut 6 for ball screw 4, wherein the travelling nut is in the form of two halves that can be secured to operate on the ball screw by fasteners 8, 9. In view of Costello, it would have been obvious to one of ordinary skill in the art to alternatively use removable travelling nut, similar to that of Costello, in the structure of Jean-Luc for performing the expected function of providing vertical adjustment to an associated deck and to achieve the expected removability advantage thereof. The structure of Jean-Luc, as modified, is considered to include the combination of features of instant claims 31 and 35, wherein the removable travelling nut has a configuration operable to be positioned for operation with the first or second deck.
Regarding instant claim 36, the structure of Jean-Luc includes multiple screws, wherein one of the multiple screws is readable as a second screw, and the traveling nut on the second screw is readable as a third/second travelling nut as claimed.
Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 31 above and further in view of Schroeder (US 2012/0186374).
Regarding instant claims 32-33, consider the structure of Schroeder, wherein the screw drive mechanism includes electric motor 211 coupled to operate screw 212, and wherein electric motor 211 is configured to receive electrical signals for operating the screw (see para [0090] of Schroeder). In view of Schroeder, it would have been obvious to one of ordinary skill in the art to use a screw drive mechanism, similar to that taught by Schroeder, in the structure of Jean-Luc for performing the expected screw driving function thereof.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 31 above and further in view of Bruce (US 3,516,706).
Regarding instant claim 34, consider the structure of Bruce that includes a vehicle having an adjustable deck in the form of multiple sections, wherein each of the multiple sections can be independently adjusted to a desired vertical position. In view of Bruce, it would have been obvious to one of ordinary skill in the art to alternatively construct the first deck in the structure of Jean-Luc in the form of multiple deck sections, similar to that taught by Bruce, so as to achieve expected advantages, such as enhance operational flexibilities. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,414,413. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims appear to define generally the same features included in the patent claims, except for some minor differences in wordings.
Claims 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,696,310. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the application claims define generally the same features included in the patent claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Costello (US 2,236,492), Bruce (US 3,516,706), and Schnier (US 7,934,896) disclose various screw-nut driving systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617